--------------------------------------------------------------------------------

Exhibit 10.2
 
[s002487x2ex10-2_logo01.jpg]
 
 

--------------------------------------------------------------------------------

[s002487x2ex10-2_logo02.jpg]
 

--------------------------------------------------------------------------------

 
[s002487x2ex10-2_logo03.jpg]

--------------------------------------------------------------------------------

[s002487x2ex10-2_logo04.jpg]
 
 

--------------------------------------------------------------------------------

[s002487x2ex10-2_logo05.jpg]
 
 

--------------------------------------------------------------------------------

[s002487x2ex10-2_logo06.jpg]
 

--------------------------------------------------------------------------------

RIDER TO LEASE between SHERWOOD CORPORATE CENTER, LLC, as
Landlord, and CHEMBIO DIAGNOSTIC SYSTEMS, INC. as Tenant,
for 91-1A Colin Drive, Holbrook, New York 11 741
premises commonly known as Sherwood Corporate Center. Holbrook. New York
(the “Building”)


In the event of conflict between the terms and provisions of the form Lease and
this Rider to Lease, the terms and provisions of this Rider to Lease shall
prevail.


37.          Commencement Date; Annual Rent. This Lease and the term hereof
shall commence on March 1, 2014 (the “Commencement Date”) and shall expire on
April 30, 2018 (the “Expiration Date”), or on such earlier date upon which said
term may expire or be cancelled or terminated pursuant to any of the conditions
or covenants of this Lease or pursuant to law. In the event that Landlord does
not substantially complete Landlord’s Work (as hereinafter defined) prior to the
Commencement Date, the Commencement Date shall be extended on a day-for-day
basis until Landlord’s Work is substantially completed as provided herein.
Notwithstanding anything to the contrary contained in this Lease, if Landlord
fails to complete Landlord’s Work (as hereinafter defined) by September 1, 2014
(except for the repair of the hvac systems, which may be completed after
September 1, 2014), Tenant shall have the right to terminate this Lease on
fifteen (15) days’ prior written notice to Landlord specifically referring to
this Section 37.


The annual rental (also “fixed rent” or “fixed annual rent”) is as follows:


(A)          For the period from March 1, 2014 through and including February
28, 2015, $175,890.00 per annum, payable in equal monthly installments of
$14,657.50;


(B)           For the period from March 1, 2015 through and including February
29, 2016, $181,166.64 per annum, payable in equal monthly installments of
$15,097.22;


(C)           For the period from March 1, 2016 through and including February
28, 2017, $186,601.56 per annum, payable in equal monthly installments of
$15,550.13; and


(D)          For the period from March 1, 2017 through and including April 30,
2018, $192,199.56 per annum, payable in equal monthly installments of
$16,016.63.


which Tenant agrees to pay in lawful money of the U.S. which shall be legal
tender in, payment of the debts and dues, public and private, at the time of
payment, in advance on the first day of each calendar month during the term of
this Lease, at the office of the Landlord. Tenant shall pay the fixed rent as
above and as hereinafter provided, without any set off or deduction of any
amount or of any kind or nature whatsoever.


38.          Definitions. As used in this Lease, the following phrases shall
have the following meanings:


(A)          “Common Areas” shall mean all the land and building of which the
Demised Premises are a part and shall further include (i) areas on or below
ground used for landscaping, sidewalks, walkways, parking areas, utilities,
approaches, exits and entrances, and (ii) utility rooms and areas within the
building of which the Demised Premises are a part which rooms or areas are not
located exclusively within an area demised to a particular tenant, street signs
and roadways in on or about the premises commonly known as the Sherwood
Corporate Center (of which the Demised Premises is a part); but shall not
include the Demised Premises or, except as aforesaid, any part of the building
of which the Demised Premises is a part.


(B)         “Impositions” shall mean all real estate taxes, assessments, water
rates, water charges, sewer rentals, sewer installations, connections or charges
and all other governmental or quasi-governmental taxes, levies and charges,
general and special, ordinary and extraordinary, unforeseen as well as foreseen,
of any kind and nature whatsoever, which are assessed, levied, confirmed,
imposed or become a lien upon the Demised Premises or the land and building(s)
upon which the Demised Premises are situated, or any part thereof or any
appurtenance thereto, or become payable during the term of this Lease; and all
costs, including attorneys’ fees, incurred in any proceedings brought by
Landlord in connection with any of the aforesaid.

--------------------------------------------------------------------------------



(C)          “Base Year” shall mean the fiscal tax year commencing December 2014
and ending November 30, 2015.
 
(D)          “Pro Rata Share’ shall mean 36.0%.


39.          Taxes, Impositions, etc.
 
(A)          Tenant covenants and agrees to pay as additional rent before any
fine, penalty, interest or cost may be added thereto, its Pro Rata Share of all
Impositions which exceed the Impositions for the Base Year; provided, however,
that if, by law, any such Impositions are payable or may at the option of the
taxpayer be paid in installments (whether or not interest shall accrue on the
unpaid balance of such Impositions), Tenant shall pay its Pro Rata Share of all
Impositions which exceed the Base Year (and any accrued interest on the unpaid
balance of such Impositions) in installments as the same respectively become due
and before any fine, penalty, interest or cost may be added thereto for the
non-payment of any installment and interest; provided, further, that any
Impositions relating to a fiscal period a part of which period is included
within the term of this Lease, and a part of which period is included in a
period of time after the Expiration Date, shall (whether or not such Impositions
shall be assessed, levied, confirmed, imposed or become a lien upon the Demised
Premises, or shall become payable during the term of this Lease) be adjusted
between Landlord and Tenant as of the Expiration Date, so that Tenant shall pay
only that portion of its Pro Rata Share of the Impositions for the fiscal period
in question which falls within the term of this Lease. Notwithstanding the
aforesaid, Tenant shall be obligated to pay its Pro Rata Share of Impositions
only to the extent the same exceed Impositions for the period commencing
December 2014 through November 30, 2015. In the event Landlord obtains a
reduction in the Building’s real estate taxes for the Base Year as a result of
Tenant’s use and occupancy of the Demised Premises, Tenant’s Pro Rata Share of
real estate taxes shall be computed using such reduced Base Year amount.


(B)          Notwithstanding anything to the contrary, if at any time during the
term of this Lease there shall be levied, assessed or imposed, in substitution
or in addition, in whole or in part, of Impositions, a tax, charge or capital
levy or otherwise (other than a general gross receipts, franchise, income or
similar tax) on the rents received from said real estate or personal property or
the rents reserved herein, Tenant will pay its Pro Rata Share of the same as
herein provided.


(C)          Tenant’s Pro Rata Share of the foregoing Impositions, taxes,
charges or capital levies shall be paid by Tenant, as additional rent, during
the term hereof demised, and any renewals hereof (if any), and shall be
apportioned as of the commencement of the term hereof. Such amount shall be paid
by Tenant within five (5) days after demand therefor by the Landlord. For the
purpose of computing the additional rent payable hereunder in any lease year,
any Impositions, charges, taxes or capital levies for any lease year not
entirely within a tax year shall be apportioned on the basis of the number of
days which the portion of such lease year falling within the tax year bears to
the total number of days in such tax year.


(D)          Notwithstanding anything to the contrary contained in this Article
39, Landlord may require Tenant to pay the additional rent due hereunder in
equal monthly installments of one-twelfth (1/12th) the amount estimated by
Landlord to be due in each fiscal year during the term hereof, and Tenant shall
pay such amount with the fixed rent due on the first day of each month. Tenant
shall further pay, within five (5) days after demand therefor by Landlord, such
sum, in addition to the amount required under this Paragraph 39(D), as Landlord
shall determine to be necessary for Landlord to pay any Impositions when the
same shall first become due and payable. In the event any such estimated
additional rent amounts paid by Tenant are less than the actual additional rent
amounts, the difference between such estimated additional rent amounts and such
actual additional rent amounts shall be, at Landlord’s option, returned to
Tenant or credited towards future payments due to Landlord by Tenant.
- 2 -

--------------------------------------------------------------------------------

40.          Repairs.
 
(A)          Tenant has inspected the Demised Premises, the Common Areas and all
systems and agrees to accept same in their “AS IS” condition, subject to
Landlord’s Work (as hereinafter defined), and except that as of the Commencement
Date, the Demised Premises shall be in broom-clean condition. Tenant shall, at
Tenant’s own cost and expense, put, keep and maintain in good repair and good
order and safe condition, the building and improvements comprising the Demised
Premises at the commencement of the term hereof or thereafter erected upon the
Demised Premises or forming part of the Demised Premises, and their full
equipment and appurtenances, and each and every part thereof, both inside and
outside, structural and non-structural, extraordinary and ordinary, and shall
repair the whole and each and every part thereof in good order and safe
condition, howsoever the necessity or desirability therefor may occur, and
whether or not the same shall occur, in whole or in part, by wear, tear,
obsolescence, defects, or otherwise, and shall use all-reasonable precaution to
prevent waste, damage or injury.
 
(B)          Notwithstanding the foregoing, during the term of this Lease,
Landlord shall make, if necessary, repairs to the foundation, structural steel
and masonry, at Landlord’s cost and expense, unless the need for same is
occasioned by the Tenant’s manner of use of the Demised Premises, or by the
negligence, affirmative act of, or otherwise caused by, the Tenant, its
employees, agents, contractors or invitees in which event the same shall be
repaired by Landlord and 115% of Landlord’s cost and expense thereof shall be
paid to Landlord by Tenant, as additional rent upon demand therefor by Landlord.
 
(C)          Tenant shall also, at Tenant’s own cost and expense, put, keep and
maintain in good repair and good order and safe condition, and free from dirt,
snow, ice, rubbish and other obstructions or encumbrances, the loading areas,
sidewalks, curbs and the like in front of and immediately adjacent to the
Demised Premises, and Tenant expressly indemnifies and holds Landlord harmless
with respect to the same, including without limitation, attorney’s fees, court
costs, penalties, costs, expenses, judgments, liabilities and causes of action.
 
41.           Mechanic’s Liens, Encumbrances, etc.
 
(A)          Tenant shall have no power to do any act or make any contract which
may create or be the foundation for any lien, mortgage or other encumbrance upon
the estate of Tenant or of Landlord, or of any interest of Landlord in the
Demised Premises, or upon or in the building or improvements thereon, it being
agreed that should Tenant cause any alterations, changes, additions,
improvements, or repairs to be made to the Demised Premises, or material
furnished or labor performed therein or thereon, neither Landlord nor the
Demised Premises shall, under any circumstances, be liable for the payment of
any expense incurred or for the value of any work done or material furnished to
the Demised Premises or any part thereof, but all such alterations, changes,
additions, improvements and repairs, and materials and labor shall be at
Tenant’s expense and Tenant shall be solely and wholly responsible to
contractors, laborers and materialmen furnishing labor and material to said
premises and buildings or any part thereof.


(B)          If, because of any act or omission done or claimed to have been
done by or at the request of Tenant, any mechanic’s or other lien or order for
the payment of money shall be filed against the Demised Premises or any building
or improvement thereon or against Landlord (whether or not such lien or order is
valid or enforceable as such), Tenant shall, at Tenant’s own cost and expense,
cause the same to be cancelled and discharged of record or bonded within ten
(10) days after the date of filing thereof, and, Tenant shall indemnify, hold
harmless and defend Landlord from and against any and all costs, expenses,
claims, causes of action, judgments, losses or damages, including, without
limitation, court costs and attorneys’ fees, resulting therefrom or by reason
thereof.
 
42.           Insurance.


(A)          Tenant shall not do or permit to be done any act or thing in or
upon the Demised Premises which will invalidate or be in conflict with the
certificate of occupancy for the building or the terms of the New York State
standard form of fire, boiler, sprinkler, water damage or other insurance
policies covering the building and the fixtures and property therein; and Tenant
shall, at its own expense, comply with all rules, orders, regulations or
requirements of the New York Board of Fire Underwriters or any other similar
body having jurisdiction, and shall not knowingly do or permit anything to be
done in or upon the Demised Premises or bring or keep anything therein or use
the Demised Premises in a manner which increases the rate of fire insurance upon
the building or on any property or equipment located therein over the rate in
effect at the commencement of the term of this Lease.
 
- 3 -

--------------------------------------------------------------------------------

(B)          Tenant shall obtain and keep in full force and effect during the
term of this Lease, at its own cost and expense, for the benefit of, and as
named insureds as their respective interests may appear, Landlord. Landlord’s
managing agent, Landlord’s mortgagee and Tenant, the following forms of
insurance:
 
(i)           Comprehensive General Liability insurance, including Products,
Completed Operations, and Contractual Liability coverage (covering the liability
of Tenant to Landlord by virtue of any indemnification agreement in this Lease),
covering bodily injury, and property damage liability, personal injury and
advertising liability, fire legal liability, all in connection with the use and
occupancy of, or the condition of, the Demised Premises, the land and building
of which the Demised Premises are a part, including the Common Areas and the
sidewalks adjacent to the Demised Premises, in amounts not less than: (i)
$5,000,000, general aggregate per location; (ii) $5,000,000, per occurrence for
bodily injury & property damage; (iii) $5,000,000. personal and advertising
injury; and (iv) $1,000,000, fire legal liability. The foregoing limits can be
provided by the combination of General Liability coverage and Umbrella Liability
coverage. Landlord reserves the right to request, from time to time, that the
above limits be increased by reasonable amounts, depending upon circumstances
and what is commercially reasonable under those circumstances;
 
(ii)          “All Risk” property insurance, including the perils of flood,
terrorism and environmental damage, covering the property of Tenant, including
alterations, improvements and betterments installed by or for Tenant, and/ or
paid for or purchased by Tenant, in an amount equivalent to the insurable value
of said property, defined as the “cost to replace or reconstruct new without
deduction for physical depreciation’’;
 
(iii)         “All Risk” business interruption or earnings insurance, including
the perils of flood and environmental damage, to cover the loss of gross profits
and continuing expenses (including without limitation rent and additional rent
payable under this Lease) during the period of partial or total shutdown of
Tenant’s business, but in no event shall such coverage be for a period of less
than twelve (12) months of any partial or total shutdown of Tenant’s business;
 
(iv)       plate glass insurance, boiler insurance and compressor insurance in
such amounts as Landlord shall reasonably determine;
 
(v)          Tenant agrees to carry and maintain insurance on all of its
alterations, improvements and property equal to one hundred percent (100%) of
the full replacement value thereof; and
 
(vi)         Such other insurance in such amounts as may reasonably be required
by Landlord.
 
Tenant shall deliver to Landlord at least 10 days prior to possession of the
Demised Premises by Tenant, a certificate indicating the aforesaid coverage and
including Landlord, Landlord’s managing agent, Landlord’s mortgagee and all
other interest holders designated by Landlord as additional insureds. Such
certificate is to contain provisions that obligate the insurer to notify
Landlord, 30 days in advance, in the event of cancellation, non-renewal or
material change of the coverage. Such insurance is to be written by an insurance
company or companies satisfactory to Landlord and with a Best’s rating of at
least A-. All such insurance shall be written in form and substance reasonably
satisfactory to Landlord by an insurance company of recognized responsibility
licensed and authorized to do business in New York State. Upon failure of Tenant
to procure, maintain and pay all premiums therefor, Landlord may, at its option,
do so, and Tenant agrees to pay the cost thereof to Landlord upon demand as
additional rent, together with interest thereon as provided in Paragraph 47(B).
 
(C)          To the fullest extent permitted by law, Tenant agrees to expressly
indemnify and save Landlord, Landlord’s managing agent and all mortgagees, their
respective agents, employees and servants, harmless from and against all claims
(including reasonable attorneys’ fees and costs and expenses of defending
against such claims) arising or alleged to arise or resulting from injury or
death to any person or damage to property of any person or entity occurring
during the term of this Lease, in or upon the Demised Premises and/or the
sidewalks adjacent to the Demised Premises.
- 4 -

--------------------------------------------------------------------------------

(D)          Tenant agrees to use and occupy the Demised Premises and other
facilities of the building at its own risk and hereby releases Landlord, its
agents and employees, from all claims for any damage or injury to the full
extent permitted by law.
 
(E)          Tenant agrees that Landlord shall not be responsible or liable to
Tenant, its employees, agents, customers or invitees for bodily injury, personal
injury or property damage occasioned by the acts or omissions of any other
tenant or such tenant’s employees, agents, contractors, customers or invitees
within the Sherwood Corporate Center.
 
(F)          Tenant shall not violate or permit to be violated any of the
conditions or provisions of any policy of insurance, and Tenant shall so perform
and satisfy the reasonable requirements of the company writing such policy that
at all times companies of good standing and acceptable to Landlord will be
willing to write, and continue such insurance.
 
(G)          Tenant shall cooperate with Landlord and any mortgagee in
connection with collection of any insurance monies that may be due in the event
of loss and shall execute and deliver to Landlord, any mortgagee and insurance
company such proofs of loss and other instruments that may be required for the
purpose of facilitating the recovery of any such insurance monies, and in the
event that Tenant shall fail or neglect so to cooperate or to execute,
acknowledge and deliver any such instrument within five (5) days after demand
therefor, Landlord, in addition to its remedies as in the case of Tenant’s
failure to pay fixed rent, may, as the agent or attorney-in-fact of Tenant
without the requirement of the execution of any further documents, execute and
deliver any proofs of loss or any other instruments as may seem desirable to
Landlord and mortgagee and insurance company for the collection of such
insurance monies and Tenant hereby irrevocably nominates, constitutes and
appoints Landlord as Tenant’s proper and legal attorney-in-fact for such
purpose, hereby ratifying all that Landlord may do as such attorney-in-fact of
Tenant.
 
(H)          Landlord shall not be liable to Tenant or to any insurance company
(by way of subrogation or otherwise) for any loss or damage to the Tenant or to
any insurance company (by way of subrogation or otherwise) for any (i) loss or
damage to any building, structure, or other property; (ii) liability for
personal injury; (iii) losses, under workmen’s compensation laws and benefits,
even though such loss, damage or liability might be caused by the negligence of
Landlord, its agents, contractors, invitees, or employees. All policies of
insurance whether obtained by, or for the benefit of, Landlord or Tenant, shall
contain provisions waiving the right of the insurer to subrogation of claims
against Landlord or Tenant, as the case may be. Any increased premium cost
incurred by Landlord by reason of such waiver shall be paid by Tenant. However,
if Landlord is unable to obtain such a waiver from its insurance, then any
agreement to obtain such a waiver shall be void.
 
(I)          Nothing in this Article 42 is intended to impose upon Landlord any
obligation to carry or procure or keep in force public liability insurance, or
other insurance coverage for Tenant, Tenant’s fixtures, contents, improvements,
trade fixtures, property, equipment, furnishings, merchandise or otherwise, and
Landlord is not to be deemed liable to Tenant, or anyone claiming by, through or
under Tenant, in any way or under any theory of contract, negligence or
otherwise for failure, default or neglect in procuring any insurance of this
type for the benefit of tenant or others, and Landlord is under no circumstances
to be regarded as the insurer. Tenant is solely responsible for procuring its
own insurance for its own purposes.
- 5 -

--------------------------------------------------------------------------------

43.           Landlord’s Control. Notwithstanding anything in this agreement to
the contrary, all Common Areas, including, without limitation, the automobile
parking areas, driveways, entrances and exits thereto, and other facilities
furnished by Landlord, including employee parking area, the truck way or ways,
loading docks, package pickup stations, pedestrian sidewalks and ramps,
landscaped areas, and other areas and improvements provided by Landlord for the
general use, in common, of tenants, their officers, agents, employees and
customers, shall at all times be subject to the exclusive control and management
of Landlord, and Landlord shall have the right from time to time to establish,
modify and enforce reasonable rules and regulations with respect to all
facilities and areas mentioned in this Article 43. Landlord shall not be
obligated to, but shall have the right to: construct, maintain and operate
lighting facilities on all said areas and improvements; to police same; from
time to time to change the area, level, location, number and arrangement of
parking areas and other facilities hereinabove referred to; to restrict parking
by tenants, their officers, agents and employees to employee parking areas; to
enforce parking charges (by operation of meters or otherwise), with appropriate
provisions for free parking-ticket-validating by tenants; to close all or any
portion of said areas or facilities to such extent as may, in the opinion of
Landlord’s counsel, be legally sufficient to prevent a dedication thereof or the
accrual of any rights to any person or the public therein; to temporarily close
all or any portion of the parking areas or facilities to such extent as may be
required to effect repairs or alterations thereto, and; to do and perform such
other acts in and to said areas and improvements as, in the use of its sole
discretion, Landlord shall determine to be advisable with a view to the
improvement of the convenience and use thereof. Landlord may operate and
maintain the facilities referred to above in such manner as Landlord, in its
sole discretion, shall determine from time to time; provided, however, Landlord
shall use commercially reasonably efforts to prevent the disruption of Tenant’s
use and occupancy of the Demised Premises. Without limiting the scope of such
discretion. Landlord shall have the full right and authority to employ all
personnel and to make all rules and regulations pertaining to and necessary for
the proper operation and maintenance of the common areas and facilities.
 
44.          Rules and Regulations.
 
(A)          Supplementing and modifying the pre-printed form of this Lease,
Tenant agrees to comply with the following rules and regulations:
 
(i)           The delivery and shipping or merchandise, supplies and fixtures to
and from the Demised Premises shall be subject to such rules and regulations as
in the judgment of the Landlord reasonably exercised are necessary for the
proper operation of the building of which Demised Premises are a part.
 
(ii)           No aerial or antennae shall be erected or installed on the roof
or exterior walls of the Demised Premises (or the building of which the Demised
Premises are a part), or on the common areas without, in each instance, the
prior written consent of the Landlord. Any aerial or antennae installed without
the prior written consent of Landlord shall be subject to removal at any time
without notice and without any liability of Landlord, and the cost and expense
of such removal (and any attendant repairs) shall be deemed to be additional
rent to be paid by Tenant on demand.
 
(iii)          No loudspeaker, television, phonograph, radio or other device
shall be used in any manner so as to be heard or seen outside of the Demised
Premises.
 
(iv)         Tenant shall keep the premises at temperature sufficiently high to
prevent freezing of water pipes and fixtures.
 
(v)          Tenant shall provide and pay for removal service of its waste,
rubbish and garbage on a not less than twice weekly basis with any reputable
private waste and garbage removal concern unless such service is provided by the
municipality. If Landlord shall provide or designate such a service, Tenant
shall use the service and pay the cost thereof, as additional rent and within
five (5) days after demand therefor by Landlord. No disposal or garbage dumpster
or other similar container shall be kept in any area other than that designated
by Landlord for such purpose.
 
(vi)         Tenant and Tenant’s employees shall park their cars only in that
portion of the parking area designated for that purpose by Landlord. Tenant
shall, if requested, furnish Landlord with automobile license numbers assigned
to Tenant’s cars and cars of Tenant’s employees within five (5) days after
demand therefor by Landlord and shall thereafter notify the Landlord of any
changes within five (5) days after such changes occur. The parking area shall
not be used for any purpose other than the parking of the cars of Tenant and
Tenant’s employees, contractors or invitees during the hours of Tenant’s
business operation. Under no circumstances may the parking area be used for the
storage, warehousing or disposal of any goods, wastes, pallets or other
materials, and no trailer, truck, van or similar vehicle shall be parked in the
parking area other than for the immediate delivery and/or pick-up of goods and
materials from the Demised Premises; additionally, no disposal or garbage
dumpster or other container shall be kept in any area designated by Landlord for
the parking of vehicles.
- 6 -

--------------------------------------------------------------------------------

 
(vii)           The plumbing facilities shall not be used for any other purpose
than that for which they are constructed, and no foreign substance of any kind
shall be thrown therein, and the expense of any breakage, stoppage, or damage
shall be borne by Tenant.
 
(viii)        Tenant shall, at Tenant’s cost and expense, use a pest
extermination contractor at such times as Landlord may reasonably require and at
such intervals as Landlord may reasonably require; provided, however, such pest
extermination contractor is reasonably approved by Landlord.
 
(B)         Landlord reserves the right from time to time to amend or supplement
the foregoing rules and regulations, and to adopt and promulgate additional
rules and regulations applicable to the Demised Premises. Written notice of such
rules and regulations and amendments and supplements thereto, if any, shall be
given to the Tenant and Tenant agrees to comply therewith. Notwithstanding the
foregoing, Landlord agrees that it shall apply and enforce such rules and
regulations in a non-discriminatory manner.
 
45.           Liability for Injury or Conditions. Landlord shall not be liable
for, and Tenant agrees to indemnify, defend and hold harmless the Landlord from
and against, any damage, claim, cost, liability, judgment, cause of action, loss
and expense (including, without limitation, attorneys’ fees, court costs and
disbursements) claimed for injury to person or persons or property on or about
the Demised Premises or areas used by Tenant unless (a) due to Landlord’s
negligence or willful misconduct, and (b) written notice of any defect, the
responsibility of which to correct is the Landlord’s, alleged to have caused
such damage or injury shall have been personally delivered to Landlord and
Landlord shall have failed after a reasonable period of time to correct such
condition. Nothing contained herein shall, however, impose any additional
obligation on Landlord to make repairs where such liability or responsibility or
obligation would not otherwise lie under the provisions of this Lease.
 
46.           Lease Subject To. This Lease is granted subject to the following
(to all of which this Lease is subject and subordinate):
 
(A)         Building and zoning ordinances and any other applicable governmental
or quasi-governmental law, statute, order, regulation or requirement, including
that of any Board of Fire Underwriters;
 
(B)          Any ground or underlying lease, mortgage, deed of trust, or
security agreement now or hereinafter placed against the Demised Premises or the
building or land of which the Demised Premises form a part, and any replacement,
extension, modification, consolidation or renewal thereof; and
 
(C)          Any and all covenants, restrictions, reservations, conditions,
rights, declarations, agreements or easements of record, whether or not for
utilities and/or drainage or otherwise necessary for the development of the
Demised Premises and other premises owned by the Landlord and/or owner in the
vicinity thereof.
 
47.           Additional Rent: Tenant’s Performance.
 
(A)         All costs and expenses, other than fixed rent, which Tenant assumes
or agrees to pay pursuant to this Lease shall be treated as additional rent,
and, in the event of non-payment when due or in the event of the failure of
Tenant to perform or comply with any term, covenant, condition, rule or
regulation on the part of the Tenant to be performed or observed, Landlord shall
have all the rights and remedies herein provided for in case of non-payment of
fixed rent or of a breach of a covenant by Tenant. Unless expressly provided to
the contrary elsewhere in this Lease, additional rent shall be paid, without
set-off or deduction of any kind, nature or amount, within business days of
Landlord’s demand therefor.
- 7 -

--------------------------------------------------------------------------------

(B)          If Tenant shall default in making any payment required to be made
by Tenant (other than the payment of fixed rent and/or additional rent), or
shall default in performing any term, covenant or condition of this Lease on the
part of the Tenant to be performed, Landlord, at Landlord’s option may, but
shall not be obligated to, make such payment or, on behalf of Tenant, expend
such sums as may be necessary to perform and fulfill such term, covenant or
condition. Any and all sums so expended by Landlord, and/or any sums of fixed
rent and/or additional rent not paid when due by the Tenant, plus (a) interest
at five percent (5%) of the same for overhead and supervision and (b) Two
Hundred ($200.00) dollars to defray Landlord’s administrative costs, and such
other expenses incurred by Landlord, including but not limited to attorneys’
fees, court costs and disbursements, with interest thereon at the rate of
interest as set forth above, from the date of such expenditure or the date such
fixed rent and/or additional rent was payable to Landlord, shall be deemed to be
additional rent, in addition to the fixed rent and other charges payable by
Tenant, and shall be repaid by Tenant to Landlord on demand. No payment or
expenditure, in whole or in part of Tenant’s obligation, by Landlord shall be
deemed to be a waiver of Tenant’s default nor shall it affect any remedy of
Landlord by reason of such default.
 
(C)          If Tenant shall fail to observe or perform any covenant, condition
or obligation on its part to be performed under this Lease, then Tenant shall
pay to Landlord as additional rent any and all attorneys’ fees incurred by
Landlord, whether or not legal proceedings are commenced (by either Landlord or
Tenant), as a result thereof, or in connection with the enforcement of any
provisions of this Lease whether or not arising prior to, during or after the
demised term, including, without limitation, the giving of notices to Tenant
where Tenant is in default, and in connection with the prosecution or defense of
any action or proceeding, plus the costs, disbursements and expenses thereof.
 
(D)          In addition to Landlord’s rights as set forth in Paragraph 17(2),
if Tenant shall fail to pay any fixed rent or additional rent when the same
shall be due, after any grace period, Landlord shall have the right to terminate
this agreement on not less than three (3) days prior written notice and Tenant
shall remain liable to the full extent as set forth in this Lease.
 
(E)          Any remedies specifically provided for in this Lease are in
addition to and not exclusive of any other remedy available to Landlord.
 
48.           Condemnation.
 
(A)         If all of the Demised Premises shall be taken for any public or
quasi-public use, under any statute or by right of eminent domain, or by
purchase in lieu thereof, then, in such event this Lease and the term hereby
granted shall cease and expire on the date when possession shall be taken
thereunder of the Demised Premises, and all rents, taxes and other charges shall
be prorated and paid to such date.
 
(B)          In the event that only a part of the Demised Premises is so taken
and the part not so taken shall be sufficient for the reasonable operation of
Tenant’s business, this Lease shall remain unaffected, except Tenant shall be
entitled to a pro rata reduction in the fixed rent to be paid hereunder, based
on the proportion which the space so taken bears to the space originally
demised; provided, however, that consideration shall also be given to the
respective values of the space taken and the space not taken (but no reduction
will be made for any taking of parking area or other common areas or spaces).
 
(C)          In case of any taking of the parking area surrounding the building
of which the Demised Premises form a part, this Lease shall continue in full
force and effect without reduction or apportionment of rent and the entire award
therefor will belong to the Landlord; provided, however, that in the event all
or part of the parking area is taken for public use, the number of Tenant’s
reserved parking spaces, if any, shall be reduced proportional to the loss in
total parking spaces of all parking spaces formerly available, not merely those
of Tenant.
 
(D)         In the event of any partial taking of land and/or building as
provided in Paragraph 48(B), and Landlord and Tenant shall be unable to agree as
to whether the part not so taken shall be sufficient for the reasonable
operation of Tenant’s business, or as to the reduction, if any, in the fixed
rent, such dispute or disputes shall be submitted to arbitration for
determination as provided in Article 49.
 
(E)          In case of any taking, whether of land and/or building or of all or
any part of the Demised Premises, and regardless of whether this Lease survives,
the entire award shall belong solely to Landlord, and Tenant hereby assigns any
rights it may have therein to Landlord. Tenant shall not be entitled to any
payment based, inter alia, upon the value of the unexpired term of this Lease
consequential damages to the land or building not so taken, or otherwise.
Notwithstanding the aforesaid, however, Tenant is granted the right to make a
separate application for a separate award for moving expenses and the diminution
in value of its trade fixtures provided such award to Tenant does not reduce or
adversely affect the rights of or any award to, Landlord.
- 8 -

--------------------------------------------------------------------------------

49.           Arbitration. Whenever in this Lease, it is provided that a dispute
shall be determined by arbitration, the arbitration shall be conducted as
provided in this Article. Each arbitrator selected pursuant to this Article 49
shall be a real estate broker duly licensed by the State of New York with at
least ten (10) years experience in the leasing of commercial-industrial space.
The party desiring such arbitration shall give written notice to that effect to
the other, specifying the dispute to be arbitrated and the name and address of
the person designated to act as the arbitrator on its behalf. Within ten (10)
days after said notice is given, the other party shall give written notice to
the first party, specifying the name and address of the person designated to act
as arbitrator on its behalf. If the second party fails to notify the first party
of the appointment of its arbitrator as aforesaid within said ten (10) day
period, then the appointment of the second arbitrator shall be made in the same
manner as hereinafter provided for the appointment of a third arbitrator. The
arbitrators so chosen shall meet within twenty (20) days after the second
arbitrator is appointed and within thirty (30) days thereafter shall decide the
dispute. If within said period, the two arbitrators cannot or otherwise fail to
agree upon their decision, they shall appoint a third arbitrator and if they
cannot agree upon said appointment, then the third arbitrator shall be appointed
upon their application or upon the application of either party, by the American
Arbitration Association in Nassau County. The three arbitrators shall meet and
decide the dispute. A decision in which two of the three arbitrators concur
shall be binding and conclusive upon the parties. In designating arbitrators and
in deciding the dispute, the arbitrators shall act in accordance with the rules
then in force of the American Arbitration Association, subject, however, to such
limitations as may be placed upon them by the provisions of this Lease. Judgment
may be had on the decision and award of the arbitrators so rendered in any court
of competent jurisdiction. Each party shall pay for the costs of the arbitrator
which it selected; provided that the administrative costs and expenses and
filing fees of the arbitration and the costs of the third arbitrator, if any,
shall be shared equally by Landlord and Tenant.
 
50.           Tenant’s Financial Statements.
 
(A)         Tenant acknowledges that Landlord is relying upon Tenant’s profit
and loss statement and balance sheet and the contents thereof are a material
inducement for Landlord’s entering into this Lease. Tenant agrees to furnish to
Landlord’s mortgagee, or prospective mortgagee, copies of its most recent
financial statements upon five (5) days notice in writing from the Landlord.
 
(B)         Tenant represents and warrants that it has not sought the benefits
of, nor has there been filed against it, a proceeding pursuant to any state or
federal debtor-creditor, bankruptcy, reorganization or similar law. As used in
this Paragraph 50(B), “Tenant” shall be deemed to mean Tenant, any predecessor
of Tenant and any other corporation or company of which Tenant’s shareholders,
officers, directors or partners were, or are shareholders, officers, directors
or partners (other than a corporation whose shares are publicly traded on a
nationally recognized exchange).
 
51.           Lighting Fixtures. It is specifically understood and agreed that
the Tenant shall provide, at its own cost and expense, all lighting fixtures,
bulbs, starters and ballasts which shall be required in the Demised Premises,
and upon the installation or supply of the same, the same shall be deemed part
of and affixed to the realty and the property of the Landlord solely and
exclusively thereafter; such lighting fixtures, etc. shall be maintained and
repaired by Tenant and be in good working order at the expiration of this Lease.
 
52.           Subordination, Estoppel Certificate.
 
(A)         This Lease shall be subject and subordinate to all ground or
underlying leases or subleases, including, without limitation, sale-leaseback or
lease-leaseback leases to which Landlord is or may become a party thereunder,
and to all mortgages, deeds of trust, security agreements, financing statements
or conveyances for security purposes which may now or hereafter affect the real
property of which the premises form a part, and to all renewals, replacements,
modifications. consolidations and extensions of all the above. This clause shall
be self-operative and no further instrument of subordination shall be required.
- 9 -

--------------------------------------------------------------------------------

(B)          Tenant, in confirmation of the subordination provided for in this
Article 52 shall promptly execute and deliver any certificate or instrument
which Landlord may at any time request in connection herewith. Tenant hereby
irrevocably constitutes and appoints Landlord as its attorney-in-fact for Tenant
in the name of Tenant, or in Landlord’s name, as such attorney-in-fact, to
execute any such certificate or instrument for and on behalf of Tenant.
 
(C)          At the option of the holder (or successor in interest) of any
mortgage, deed of trust, security interest or ground or underlying lease, Tenant
shall attorn to and recognize as Tenant’s landlord hereunder such holder or
successor. Upon such attornment this Lease shall continue in full force and
effect as a direct lease between Tenant and such holder or successor except that
such holder or successor shall not be (i) liable for any previous act or
omission by Landlord under this Lease; (ii) subject to any set-off of rent which
shall theretofore have accrued to Tenant against Landlord, (iii) bound by any
previous modification of this Lease not expressly provided for herein, or (iv)
bound by any previous prepayment of rent for a period greater than thirty (30)
days unless such modification or prepayment shall have been expressly approved
in writing by such holder or successor. Tenant agrees to give any such holder or
successor, by registered or certified mail, a copy of any notice of default
served upon the Landlord, provided that Tenant has been notified, in writing (by
way of Notice of Assignment of Rents and Leases, or otherwise), of the address
of such holder or successor. Tenant further agrees that if Landlord shall have
failed to cure such default within the time provided for in this Lease, then
such holder or successor shall have an additional sixty (60) days within which
to cure such default or if such default cannot be cured within that time, then
such additional time as may be necessary if within sixty (60) days, such holder
or successor has commenced and is diligently pursuing the remedies necessary to
cure such default, (including but not limited to commencement of foreclosure
proceedings, if necessary to effect such cure) in which event this Lease shall
not be terminated while such remedies are being so diligently pursued. Tenant
shall not have the right to terminate or invalidate the terms of this agreement
as a result of any action taken by such holder to enforce its security interest
either by way of foreclosure, or acceptance of a deed in lieu of foreclosure, or
by resort to any other rights or remedies available to such holder pursuant to
such security agreement or at law or in equity.
 
(D)         Tenant agrees at any time, and from time to time, upon ten (10) days
prior request by Landlord, it will execute, acknowledge and deliver to Landlord
a statement in writing stating (a) that this Lease is unmodified and in full
force and effect, or, if there have been modifications setting forth such
modifications, that the lease as so modified is in full force and effect, or
stating specifically, the basis for Tenant’s statement that the lease is not in
full force and effect; (b) the commencement and termination date thereof; (c)
that all conditions and construction to be performed by Landlord under this
Lease have been performed, or stating with specificity those that have not been
performed; (d) that there are no expenses or offsets against the Landlord, or
stating those claimed by Tenant; (e) the date to which rent and other charges
have been paid in advance, if any; (f) such other matters requested by Landlord
or its lender. It is intended that any such statement may be relied upon by any
prospective purchaser, assignee, or mortgagee, beneficiary or grantee of any
security or interest, or any assignee thereof, under any mortgage, deed of trust
or conveyance for security purposes now or hereafter made with respect to the
fee or any leasehold or other interest in the premise. Tenant hereby irrevocably
constitutes and appoints Landlord as its attorney-in-fact to execute such
certificates and instruments on its behalf, and does hereby accept and ratify
such certificates and instruments, in the event of its failure to comply with
the provisions hereof.
 
(E)          Any forms, certificates or instruments requested of Tenant by
Landlord under this Article 52 shall be executed and furnished by Tenant without
any charge, cost or fee of any kind to Landlord whatsoever.
 
53.           Illegality. In the event any rent paid or to be paid by the Tenant
under the provisions of this Lease shall become illegal, or shall be reduced by
virtue of any federal, state or local law or regulation, then, ipso facto, the
payment due hereunder shall, for the period prescribed by any such regulation,
be reduced to the maximum permitted to be collected pursuant to any such law or
regulation. Any payments made to Landlord in excess of that permitted by such
law or regulation shall be credited to the Tenant’s account immediately upon a
final determination by the governmental agency involved. In all other respects,
this Lease and  all its terms, covenants, conditions and provisions shall remain
in full force and effect.
- 10 -

--------------------------------------------------------------------------------

54.           Landlord’s Liability. If Landlord or any successor in interest,
shall be an individual, corporation, joint venture, joint tenants, tenants in
common, firm or partnership (general or limited) or other entity, it is
specifically and expressly understood and agreed by Tenant that there shall be
no personal liability on the part of such individual, tenants, shareholders,
officers or directors of such corporation, or the members of that firm,
partnership or joint venture, in respect to any of the terms, covenants and
conditions of this Lease. The Tenant shall look solely to the equity of Landlord
in the property of which the Demised Premises forms a part for the satisfaction
of the remedies of the Tenant in the event of a breach by Landlord of any of the
terms, covenants and conditions of the lease to be performed by the Landlord.
 
55.           Tenant’s Trade Fixtures etc. Notwithstanding anything contained in
this Lease to the contrary, under no circumstances shall Tenant have the right
to penetrate or violate the roof, walls or floor, unless Tenant shall have
obtained Landlord’s prior written approval. Trade fixtures installed and
furnishings placed in the Demised Premises by Tenant shall remain the property
of the Tenant and shall be removed by Tenant at its own cost and expense,
causing no damage or injury to any part of the Demised Premises, upon the
expiration of the term hereof. Upon the expiration of the term hereof, Tenant
agrees at its own cost and expense to promptly restore the Demised Premises,
broom clean, to the condition existing at the time the Tenant first took
occupancy, except for (i) reasonable wear and tear and (ii) any of Landlord’s
Work (as hereinafter defined). Tenant expressly understands and agrees that any
trade fixtures, furnishings or other personality not removed prior to the
expiration or earlier termination of this Lease shall be conclusively deemed to
be abandoned and become the property of the Landlord without any liability to
Tenant or other person whatsoever under any theory of law including, without
limitation, conversion, unjust enrichment or distraint, and Landlord shall have
the absolute right to use, sell or dispose of the same without any requirement
to account to Tenant, and such abandonment or use, sale or disposal by Landlord
shall not relieve Tenant of its obligations to pay Landlord’s costs and expenses
of removal and restoration.
 
56.           Utilities.
 
(A)         Tenant will pay for all the utilities serving the Demised Premises,
including, but not limited to, gas, oil, electricity and heating.
 
(B)         As to the heating, ventilating and air conditioning systems, which
are the property of Landlord, the same shall be accepted by Tenant in their “as
is” condition on the Commencement Date. Tenant shall provide and maintain, at
Tenant’s sole cost and expense, a service policy therefor with any reputable
contractor (“Service Policy”). In the event the Tenant fails to so provide the
aforementioned service policy, then, and in that event, the Landlord shall have
the right, but not the obligation, to obtain such a policy and charge the Tenant
for its cost which shall be deemed additional rent and shall be due and payable
within five (5) days after demand by Landlord. Notwithstanding anything to the
contrary contained herein, Landlord shall provide and maintain a service policy
for the heating, ventilating and air conditioning systems for the period from
the Commencement Date to the first (1st) anniversary of the date in which
Landlord’s Work (as defined herein) is substantially completed. Tenant shall
provide Landlord with a copy of the Service Policy no later than thirteen (13)
months after the date in which Landlord’s Work’s is substantially completed.
 
(C)          The sprinkler system servicing the Demised Premises shall be
maintained, inspected and repaired by Tenant, at Tenant’s sole cost and expense.
Neither Landlord nor its insurance company shall be liable to Tenant for any
damage caused to the Demised Premises, the fixtures contained therein, Tenant’s
leasehold improvements or Tenant’s property by reason of any defect or failure
in or to such sprinkler system (including, without limitation, the failure or
breakage of a sprinkler head and/or the freezing of any of the sprinkler pipes
within the Demised Premises). Tenant shall look to its own insurance coverage
for all liability with respect thereto, it being understood and agreed to that
the waiver of subrogation provisions of Article 42 of this Lease shall also
apply to the provisions of this Paragraph 56(C).
- 11 -

--------------------------------------------------------------------------------

(D)          Notwithstanding anything to the contrary contained herein or in any
other provision of this Lease, in the event that an additional and/or
supplementary sprinkler system, or modification to the existing sprinkler
system, is required or recommended by any mortgagee, governmental or
quasi-governmental agency or authority, Board of Fire Underwriters, insurance
company or other similar agency, office or body, and provided such requirement
or recommendation arises out of the Tenant’s use or occupancy of the Demised
Premises, all work and materials as are necessary to comply with such
requirements or recommendation shall be furnished, supplied and performed by
Landlord at Tenant’s sole cost and expense and the same shall be repaid to
Landlord as additional rent within five (5) days after demand therefor by
Landlord. It is further understood in the above connection that Tenant shall
have the right to contest any requirement for the installation of sprinklers
provided such contest shall be at Tenant’s cost and expense, in which event
Landlord agrees to fully cooperate with Tenant in the same, also at no cost or
expense to the Landlord.
 
57.           Snow Removal. Landlord shall provide, as reasonably required and
available, snow removal service from the parking areas. It is further understood
and agreed that Landlord shall be under no obligation to remove (i) ice, or (ii)
snow from (x) the parking areas unless and until at least two (2) inches of snow
is on the ground as reported by the applicable district or regional office of
the U.S. Weather Bureau, or (y) the Common Areas including any sidewalk or
pedestrian walkway, the obligation of which shall be Tenant’s. Notwithstanding
the foregoing, Landlord shall sand the parking areas if (x) there is less than
two (2) inches of snow on the ground or (y) icing conditions require same.


58.           Subletting and Assignment.
 
(A)         Tenant or its legal representatives, will not by operation of law or
otherwise, assign (in whole or in part), mortgage or encumber this Lease, or
sublet or permit the Demised Premises or any part thereof to be used or occupied
by others, without Landlord’s prior written consent in each instance. The
consent by Landlord to any assignment or subletting, whether by Tenant or by any
other tenant in the Sherwood Corporate Center, shall not be waiver of or
constitute a diminution of Landlord’s right to withhold its consent to any other
assignment or subletting and shall not be construed to relieve Tenant from
obtaining Landlord’s express written consent to any other or further assignment
or subletting. Such reasonable attorneys’ fees as may be incurred by Landlord in
connection with Tenant’s request for consent to an assignment or subletting
shall be paid by Tenant, as additional rent, the amount of which shall not
exceed $2,500.00.
 
(B)          If Tenant or its legal representatives desires to assign this Lease
or sublet all or any portion of the Demised Premises, Tenant shall promptly
notify Landlord in writing of its desire to assign or sublet. Upon obtaining a
proposed assignee or subtenant upon acceptable terms, Tenant shall submit to
Landlord in writing: (1) the name of the proposed assignee or subtenant and if
the proposed assignee or subtenant is not a person, the names and addresses of
all principals having a ten percent (10%) or greater ownership interest in such
proposed subtenant or assignee; (2) a true and complete copy of the fully
executed proposed assignment or sublease and all side agreements relating
thereto; (3) the nature and character of the business which the proposed
assignee or subtenant will conduct in the Demised Premises and (4) banking,
financial and other credit information relating to the proposed subtenant or
assignee as requested by Landlord to determine the financial responsibility of
said proposed subtenant or assignee; and thereafter Tenant shall promptly submit
to Landlord any other information concerning the proposed assignment or proposed
sublease which Landlord may request.
 
(C)          Landlord shall have the option to be exercised within thirty (30)
days from the submission of the last of the aforesaid information and
documentation: (i) to cancel this Lease with respect to the space to be sublet
for the duration of the proposed sublease; or (ii) to require the Tenant to
execute and deliver an assignment or sublease to Landlord (or its designee) upon
the same terms as submitted by Tenant to Landlord, except that Landlord shall
have the unrestricted right to assign or sublet and/or alter the space. In the
event of a proposed assignment, or of a proposed sublease which, in the
aggregate with all other subleases, demises 50% or more of the Demised Premises,
Landlord shall have the further option to be exercised within the said thirty
(30) day period, to cancel and terminate this Lease effective on the date of the
effectiveness of Tenant’s proposed assignment or sublease, in which event this
Lease and the term hereof shall expire and terminate on such date as if it was
the date herein fixed for the termination and expiration of the term of this
Lease. Notwithstanding the foregoing, Tenant may withdraw, in writing, its
request to assign or sublease the Demised Premises no later than ten (10)
business days after the date of Landlord’s notice of termination, time being of
the essence with respect to such notice of Tenant’s withdrawal of its request to
assign or sublease. In the event Tenant fails to timely withdraw its request to
assign or sublease, this Lease shall be terminated in accordance with the
provisions of this Section 58(C).
- 12 -

--------------------------------------------------------------------------------

(D)         If Landlord shall not exercise either of its foregoing options set
forth in Paragraph (C) above within the time set forth therein and Tenant is not
then in default under this Lease, Landlord’s consent to the proposed assignment
or subletting shall not be unreasonably withheld, delayed or conditioned;
provided, however, that Landlord may withhold consent thereto if in the
reasonable exercise of its judgment it determines that:
 
(i)            The financial condition and general reputation for good character
of the proposed assignee, subtenant or their principals are insufficient or not
consistent with the obligations and responsibilities undertaken by the proposed
assignment or sublease; or
 
(ii)             The proposed business to be conducted in the Demised Premises
is not appropriate for the Sherwood Corporate Center or in keeping with the
character of the existing tenancies or permitted by this Lease, or the use is
not expressly permitted by this Lease; or
 
(iii)           The nature of the occupancy of the proposed assignee or
subtenant will cause a greater density of employees or traffic or make greater
demands on the services or facilities of Sherwood Corporate Center than that
made by Tenant; or
 
(iv)            Tenant has made assignments or sublettings, which have changed
the configuration of the Demised Premises; or

(v)           Tenant proposes to assign or sublet to one who at the time is a
tenant (or subsidiary or affiliate of a tenant) or to a person or entity in
possession of premises in the Sherwood Corporate Center; or
 
(vi)            The assignee or subtenant shall have or enjoy diplomatic
immunity; or
 
(vii)           Such proposed subletting would result in the Demised Premises
being divided into more than two (2) rental units in the aggregate including
Tenant’s premises; or
 
(viii)          Such proposed subtenant (or any principal, subsidiary or
affiliate of such proposed subtenant) has within the last nine (9) months
inquired with the Landlord or its agent about letting space within the Sherwood
Corporate Center; or
 
(ix)            Any combination of the foregoing conditions exists.
 
(E)          If this Lease shall be assigned or the Demised Premises shall be
sublet in accordance with this Article, such assignee or subtenant shall not be
permitted to further assign or sublet in whole or in part.
 
(F)          If this Lease shall be assigned, or if the Demised Premises or any
part thereof be sublet or occupied by any person or persons other than Tenant,
Landlord may, after default by Tenant, collect rent from the assignee, subtenant
or occupant and apply the net amount collected to the rent herein reserved, but
no such assignment, subletting, occupancy or collection of rent shall be deemed
a waiver of the covenants in this Article, nor shall it be deemed acceptance of
the assignee, subtenant or occupant as a tenant.
 
(G)          Each permitted assignee or transferee shall assume and be deemed to
have assumed this Lease and shall be and remain liable jointly and severally
with Tenant for the payment of the rent and additional rent and for the due
performance of all the terms, covenants, conditions and agreement herein
contained on Tenant’s part to be performed for the term of this Lease. No
assignment shall be effective unless Tenant shall promptly deliver to Landlord a
duplicate original of the instrument of assignment, in form reasonably
satisfactory to Landlord, containing a covenant of assumption by the assignee of
all of the obligations aforesaid and Tenant shall have obtained from Landlord
the aforesaid written consent, prior thereto.
 
(H)          Notwithstanding any provision of this Lease to the contrary, one
fifty percent (50%) of any rentals and/or consideration paid or payable by the
subtenant or assignee in excess of the rentals reserved and/or payable under
this Lease shall be paid by Tenant to Landlord as and when received by Tenant,
less expenses proven to have been incurred by Tenant in assigning this Lease or
subleasing its space. Such expenses shall include, but not be limited to
brokerage fees, attorneys’ fees and disbursements, advertising costs, reasonable
concessions, including, without limitation, free rent or work contributions, and
the costs incurred in connection with alterations, decorations and installations
made by Tenant in preparing such space for occupancy by the assignee or
subtenant.
- 13 -

--------------------------------------------------------------------------------

(I)           Tenant shall not grant any license or concession or enter into any
other agreement pursuant to which any person other than Tenant shall have the
right to occupy, possess or share any portion, or all, of the Demised Premises.
 
(J)           In the event of an approved assignment, Landlord may require such
approved assignee to deposit such moneys as to maintain a lease security account
equal to three (3) months fixed annual rent, which security account shall be
held by Landlord in accordance with the terms of Article 34 of this Lease
(“Approved Assignee Security Deposit”). If such assignee shall fail to pay the
Approved Assignee Security Deposit to the Landlord as herein required no later
than the third business day after the Landlord shall have given its consent to
such proposed assignment, then Landlord shall have the right to revoke its
consent to such assignment on three (3) days’ prior written notice. In the event
that (x) Landlord collects the Approved Assignee Security Deposit and (x) such
Approved Assignee Security Deposit exceeds the amount of Tenant’s Security
Deposit (as hereinafter defined), then Tenant shall be entitled to a refund of
Tenant’s Security Deposit.
 
(K)          No assignment of this Lease or underletting of the Demised Premises
shall release or discharge the Tenant hereunder from any of its obligations to
be performed under this Lease nor relieve Tenant of the obligation to comply
with the provisions of Articles 11 and 58 in the event of a desire to further or
additionally sublease or assign.
 
(L)           An assignment forbidden within the meaning of Article 11 and this
Article 58 shall be deemed to include one or more sales, assignments, or
transfers, by merger, consolidation, operation of law or otherwise, or creation
of new stock, or any event by which an aggregate of fifty (50%) percent or more
of Tenant’s stock or ownership interest shall be vested in a party or parties
who are non-stockholders, or not holders of beneficial ownership interests, as
the case may be, as of the date hereof. For the purpose of this paragraph,
ownership shall be determined in accordance with the principles set forth in
Section 544 of the Internal Revenue Code of 1954 as the same existed on August
16, 1954.
 
(M)         Under no circumstances shall the Tenant sublet or assign all or any
portion of the Demised Premises to any person, partnership, corporation, firm or
other entity (i) which is or has been, or will be a tenant of the building of
which the Demised Premises is a part or (ii) with which Landlord has negotiated
within the prior six (6) months for space in the building of which the Demised
Premises is a part.
 
59. Tenant’s Sign.
 
(A)         Subject to Landlord’s review and approval of fully-detailed, scaled
and dimensioned drawings (which shall, amongst other things, describe the manner
and location of affixation to the facade), Tenant shall be permitted to erect a
sign on the exterior facade of the Demised Premises, provided said sign conforms
to the Town of Islip codes and further provided Tenant obtains all necessary
permits and approvals therefor prior to the installation of such sign. In the
event that a variance is needed from the Town of Islip, Tenant shall be
responsible for all application costs and Landlord agrees to cooperate with
Tenant in connection therewith to the extent such cooperation is reasonably
required.
 
(B)          Any sign shall comply with all rules and regulations of any
governing authorities having jurisdiction thereof, including those requiring
licenses or permits, and said sign shall comply with any requirements of the
liability insurance carrier concerning the safety thereof;
 
(C)          Said sign shall be at all times maintained in good and safe
condition and not as a nuisance
 
(D)         Said sign shall be erected only in such place and manner as is
approved and determined by the Landlord in the exercise of its sole discretion,
provided however, that approval by the Landlord pursuant to this Paragraph shall
not be deemed consent by the Landlord with respect to any of the other
Paragraphs of this Article 59.
- 14 -

--------------------------------------------------------------------------------

(E)          Said sign shall not interfere with the sign or signs of any other
tenant or of the Landlord adjacent to or in proximity with the Demised Premises,
as the same shall be determined by the Landlord.
 
60.           Bankruptcy.
 
(A)         If prior to the commencement of the term of this Lease or if at any
time during the term hereby demised there shall be filed by or against Tenant in
any court pursuant to any statute either of the United States or of any state, a
petition in bankruptcy or insolvency or for reorganization or for the
appointment of a receiver or trustee of all or a portion of Tenant’s business or
property, and within thirty (30) days thereof, Tenant fails to secure a
dismissal thereof, or if Tenant makes an assignment for the benefit of creditors
or shall petition for or enter into an arrangement with any creditors or
creditors’ committee, this Lease, at the option of the Landlord, may be
cancelled and terminated by written notice to the Tenant (but if any of such
event occur prior to the commencement date, this Lease shall be ipso facto
cancelled and terminated) and whether such cancellation and termination occurs
prior to or during the term, neither Tenant nor any person claiming through or
under Tenant by virtue of any statute or of any order of any court, shall be
entitled to possession or to remain in possession of the Demised Premises but
shall forthwith quit and surrender the Demised Premises, and Landlord, in
addition to the other rights and remedies Landlord has by virtue of any other
provision herein or elsewhere in this Lease contained or by virtue of any
statute or rule of law, may, but shall not be required to retain as liquidated
damages, any rent, security deposit or monies received from Tenant or others on
behalf of Tenant, or Landlord may avail itself of any and all remedies as in the
failure to pay fixed rent. If this Lease shall be assigned in accordance with
its terms, the provisions of this Paragraph shall be applicable only to the
party then owning Tenant’s interest in this Lease.
 
(B)          It is stipulated and agreed that in the event of the termination of
this Lease pursuant to Paragraph 60(A), Landlord shall forthwith,
notwithstanding any other provisions of this Lease to the contrary, be entitled
to recover from Tenant as and for liquidated damages an amount equal to the
difference between the rent reserved hereunder for the unexpired portion of the
term demised and the fair reasonable rental value of the Demised Premises for
the same period.
   

61.           Intentionally Omitted.


62.           Fire Sprinkler Inspection. Tenant shall pay as an operating
expense, its Pro-Rata Share of the costs of all regular periodic fire sprinkler
inspections and/or all costs of repair, replacement or alteration to the fire
sprinkler system and water supply for the same; costs for opening, closing and
testing of the system shall be an appropriate charge.


63.           Common Areas. The costs and/or expenses to the Landlord of
operating, managing, equipping, lighting, repairing, replacing and maintaining
the Common Areas including but not limited to, parking areas, common facilities
and related services, common utility lines (electric, gas, sewer and water),
exterior walls, roofs, facades, canopies, property identification and traffic
signs, and in policing the land and buildings of which the Demised Premises are
a part, and affording protection thereof against fire (including, without
limitation, fire sprinkler inspections and/or all costs of repair, replacement
and/or alteration to the fire sprinkler system), shall be included in the Fixed
Rent.


64.           Broker. Tenant warrants that Tenant has not had any dealings with
any realtor, broker, salesman or agent other than Charles Rutenberg Realty, Inc.
and Sperry Van Ness Realty Three Advisors LLC (collectively, the “Brokers”) in
connection with the procurement and/or negotiation of this Lease and Tenant
agrees to indemnify, defend and to hold Landlord harmless from and against any
cost, claim, judgment, cause of action, expense or liability (including, without
limitation, attorneys’ fees, court costs and disbursements) for any
compensation, commission or charge claimed or asserted by any realtor, broker,
salesman or agent, other than Brokers, with respect to this Lease or the
negotiation thereof arising out of Tenant’s acts.
- 15 -

--------------------------------------------------------------------------------

 
65.          Increase in Fire Insurance Rate; Impositions. In the event the
Tenant’s use or manner of use, or alteration (whether or not permitted by
Landlord) of the Demised Premises causes the fire rate of the building and/or
Impositions to be increased, thereby affecting an increased insurance premium or
amount of Impositions for the Demised Premises or the building of which the
Demised Premises is a part, then and in that event, the Tenant shall pay the
entire increase as additional rent.
 
66.          Alterations.
 
(A)          If Tenant shall require any alteration to the Demised Premises,
Tenant shall first submit such proposal to Landlord in such form and detail as
Landlord shall reasonably require. If Landlord shall consent, in the exercise of
its sole discretion, to such alteration, such work shall be performed only by
contractors approved by Landlord.
 
(B)          Notwithstanding the foregoing, Landlord shall not unreasonably
withhold its consent to interior, non-structural alterations to the Demised
Premises to be performed by Tenant, provided the same would not (i) affect the
building systems, or (ii) require a Building permit or the approval of the
Department of Buildings.
 
(C)          Notwithstanding the foregoing or anything to the contrary contained
herein, Tenant may make interior, non-structural alterations within the Demised
Premises, upon prior notice to Landlord but without obtaining Landlord’s
consent, provided the same would not (i) affect the Building systems, or (ii)
require a Building permit or the approval of the Department of Buildings.
 
(D)          Except as set forth in this Article 66, Tenant shall not permit any
alteration to the Demised Premises to be performed by anyone other than Landlord
or Landlord’s designee without Landlord’s prior, written consent.
 
(E)          Notwithstanding the provisions of Paragraph 66(A), if Tenant
desires to perform any alterations within the Demised Premises, Tenant shall
follow Landlord’s rules and requirements which are then in place, including, but
not limited to, the hiring of a licensed architect, the submission and filing of
proper plans, compliance with all applicable laws, codes, rules and regulations
and the maintenance by Tenant and its contractors of insurance as required by
Landlord.
 
67.          Interest. Unless otherwise expressly otherwise provided herein,
interest shall accrue from the first day of the month in which fixed annual rent
or additional rent is due at the lower of (i) fifteen percent (15%) per annum,
or (ii) the maximum legal rate as allowed by law, if said fixed annual rent or
additional rent is not received by Landlord within five (5) days after the due
date of such payment. Said interest shall be additional rent and shall be due
and payable on demand. The payment of the aforesaid interest on the part of the
Tenant, shall not be deemed a waiver of any and all other remedies available to
the Landlord under the provisions of this Lease. The foregoing shall not be
deemed an approval by Landlord to the payment of fixed rent or additional rent
on any day after the same shall become due.
 
68.          Sewers. Tenant shall be wholly responsible for any damage, backup,
interruption of service, or otherwise caused by any improper use, action or
inaction by Tenant, its officers, agents, servants, employees or invitees.
Landlord shall have no responsibility or liability whatsoever for any damage,
including consequential damage, resulting from any damage to or failure of the
system or any part thereof, or any backup, interruption of service or otherwise
relative to the sewer, its parts, equipment or appliances, hookup, service,
maintenance, repair, operation or otherwise.
 
69.          As Is. The Demised Premises shall be leased in its “as is”
condition, as of the date hereof, normal wear and tear excepted, including
latent defects, except that the Demised Premises shall be delivered in broom
clean condition on the Commencement Date. Landlord shall not be obligated to
perform any work nor to provide Tenant with any work allowance with respect to
the Demised Premises, except as set forth in Article 70 below.
 
70.          Landlord’s Work. Landlord shall perform that work set forth in
Schedule “B” hereof at Landlord’s sole cost and expense (“Landlord’s Work”).
Landlord’s Work shall be deemed substantially completed at such time as only (i)
punch-list items remain to be performed (i.e., minor items which will not
adversely affect, in any material respect, Tenant’s use and occupancy of the
Demised Premises), as reasonably determined by Landlord’s architect or
construction supervisor and (ii) the hvac systems remain to be repaired.
- 16 -

--------------------------------------------------------------------------------

71.          No Representations. Tenant expressly acknowledges that (a) neither
Landlord nor its officers agents, brokers, if any, or employees have made any
representations or promises with respect to the Demised Premises, the Building
in which the Demised Premises is located, or the Common Areas except as are
herein expressly set forth, and (b) no rights, easements or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth
herein. There are no oral agreements between the parties hereto affecting this
Lease, whether with respect to the Demised Premises, their condition, the fixed
rent or additional rent payable hereunder, or any other matter unless expressly
set forth in this agreement, and this Lease supersedes and cancels any and all
previous negotiations, arrangements, agreements and understandings, if any,
between the parties hereto with respect to the subject matter thereof, and none
thereof shall be used to vary, alter, modify, interpret, contradict or construe
this Lease or any part thereof.
 
72.          Force Majeure, etc. This Lease and the obligation of Tenant to pay
rent hereunder and perform all of the other covenants and agreements hereunder
on the part of Tenant to be performed shall in no way be affected, impaired or
excused because Landlord is unable to fulfill any of its obligations under this
agreement expressly or implied to be performed by Landlord or because Landlord
is unable to make, or is delayed in making, any repairs, additions, alterations,
improvements or decorations or is unable to supply, or is delayed in supplying,
any equipment or fixtures if Landlord is prevented or delayed from so doing by
reason of strikes or labor troubles or by accident, adjustment of insurance, the
action or inaction of any utility company or authority or governmental or
quasi-governmental authority having or asserting jurisdiction, or by any cause
whatsoever reasonably beyond Landlord’s control, including but not limited to,
laws, governmental preemption, any rule, order or regulation of any federal,
state, county or municipal authority or agency or any department or subdivision
thereof, having or asserting jurisdiction, or by reason of the conditions of
supply and demand or by reason of riot, civil insurrection, war or emergency,
whether or not declared.
 
73.          Miscellaneous.
 
(A)          Tenant represents and warrants that it shall not record either this
Lease or a memorandum thereof without the express, prior written consent of
Landlord.
 
(B)          Modifying Article 28, either party may designate a different
address to which such notices shall thereafter be sent but such notice shall be
deemed given on the date received. Notices and demands (other than monthly rent
statements) required to be given by either party shall be delivered personally,
mailed by certified or registered mail, return receipt requested, or by
recognized overnight delivery service (such as Federal Express, DHL, Express
Mail, etc.). Every notice, bill, invoice or request or demand for the payment of
moneys given by Landlord shall be conclusive and binding upon Tenant, unless,
within ten (10) days after Landlord’s giving of such notice, Tenant shall notify
Landlord in writing that Tenant disputes the correctness of the notice;
provided, however, that if the dispute relates to the payment of money, Tenant
shall pay the same in accordance with such notice and such payment or acceptance
shall be without prejudice to Tenant’s position; provided, further, that
Tenant’s written objection shall specify the particular respects in which the
Tenant claims the notice is incorrect, and, if applicable, the amount which
Tenant believes to be due and the method of such calculation.
 
(C)          Tenant agrees to commence the operation of its business not later
than one hundred and twenty (120) days after the commencement of the term of
this Lease, and to continuously so occupy and conduct its business at the
Demised Premises to the end of the term of this Lease. Tenant’s breach of this
material covenant and condition shall entitle Landlord to such remedies as in
the event of non-payment of fixed annual rent.
 
(D)          Tenant shall not suffer, allow or permit any noxious, offensive or
obnoxious vibration, noise, odor, or other undesirable effect to emanate from
the Demised Premises, any machine or other installation therein, or otherwise
suffer, allow, or permit the same to constitute a public or private nuisance or
otherwise unreasonably interfere with the safety, comfort or convenience of the
Landlord or any of the other occupants of the building of which the Demised
Premises is a part, or their customers, agents, invitees or any others lawfully
in or upon such premises; upon written notice by the Landlord to Tenant that any
of the aforesaid is occurring, the Tenant shall, within two (2) days thereafter,
properly remove or remedy the same and, if any such condition is not so
remedied, then the Landlord may, at its discretion, either: (1) cure such
condition and add any cost and expense incurred by the Landlord therefor to the
next installment of rent due under this Lease and the Tenant shall then pay such
amount, as additional rent hereunder, or; (2) treat such failure on the part of
the Tenant to remedy such condition as a material default of this Lease on the
part of the Tenant hereunder.


- 17 -

--------------------------------------------------------------------------------

(E)          The obligations of the Tenant under this agreement shall survive
the expiration or earlier termination of this agreement. If Tenant shall hold
over after the end of the term (“Tenant’s Holdover Period”), such holding over
shall be unlawful and in no manner constitute a renewal or an extension of the
lease and no notice of any kind shall be required prior to any commencement of
summary proceeding and Tenant hereby waives any such right. However, during such
times Tenant shall have all of the obligations of Tenant under this Lease
including payment for use and occupancy (which shall not be deemed fixed rent or
additional rent) at a monthly rate equal to, (i) for first thirty (30) days of
Tenant’s Holdover Period, one hundred twenty-five (125%) percent the amount of
fixed annual rent due during final month of occupancy before the end of the
expired term, (ii) for the next sixty (60) days of Tenant’s Holdover Period, one
hundred fifty percent (150%) percent the amount of fixed annual rent due during
final month of occupancy before the end of the expired term, and (iii)
thereafter, two hundred percent (200%) percent the amount of fixed annual rent
due during final month of occupancy before the end of the expired term, and in
each case, plus any other sums required to be paid elsewhere in this Lease
whether or not denominated as additional rent.
 
(F)          As used in this Rider the terms “Paragraph” and “Article” are
intended to be the same. As used in this Lease and when required by the context,
each number (singular or plural) shall include all numbers, and each gender
shall include all genders. The term “person” as used herein includes person,
firm, association, corporation, partnership or other entity as the case may be.
The captions and headings throughout this Lease are for convenience of reference
only and the words contained therein shall in no way be held or deemed to
define, limit, explain, modify, amplify or add to the interpretation,
construction or meaning of any provision of, or the scope of intent of this
Lease, nor in any way affect this Lease. The obligations of the Tenant under
this Lease shall be deemed both a condition and a covenant.
 
(G)          Tenant, on paying the rent and observing, performing and keeping
all of the covenants, terms, conditions and provisions of this Lease on its part
to be observed, performed and kept, shall lawfully, peaceably and quietly have,
hold and enjoy the premises during the term without hindrance, ejection or
molestation by any person(s) lawfully claiming under Landlord, subject
nevertheless to the terms and provisions of this Lease including the right of
Landlord (including its agents and employees) from time to time during the
demised term to inspect, and to make repairs and improvements to, the Demised
Premises and/or the Building of which the Demised Premises is a part.
 
(H)          The terms and provisions of this Lease shall be binding upon and
inure to the benefit of Landlord and the person identified as Tenant, and their
respective heirs, administrators, executors, legal and personal representatives,
successors and permitted assigns. Nothing in this subparagraph (H) shall be
deemed to authorize or permit any assignment or other transfer, in whole or in
part, of the interest of Tenant in this Lease, but, notwithstanding anything
contained herein, any person occupying the premises or any portion thereof as a
result of any such assignment or transfer in violation of the provisions of
Articles “11” and “58” shall be bound by all the obligations of Tenant hereunder
but shall not be entitled to any of the benefits of Tenant hereunder. A
permitted assignment of this Lease by Tenant shall not relieve Tenant of its
obligations hereunder.
 
(I)          If at any time the term “Tenant” shall include more than one person
or entity, the obligations of all such persons or entities hereunder shall be
joint and several. The term “Owner” as used in the printed portion of this Lease
shall be deemed to mean the Landlord.
 
(J)          All references in this Agreement to the consent or approval of the
Landlord shall be deemed to mean the written consent of Landlord or the written
approval of Landlord, and no consent or approval of Landlord shall be effective
for any purpose unless each consent or approval is set forth in a written
instrument executed by Landlord. With respect to any provision of this Lease
which provides, in effect, that Landlord shall not unreasonably withhold or
unreasonably delay any consent or any approval, Tenant, in no event, shall be
entitled to make, nor shall Tenant make, any claim for, and Tenant hereby waives
any claim for, money damages; nor shall Tenant claim any money damages by way of
setoff, counterclaim or defense based upon any claim or assertion by Tenant that
Landlord has unreasonably withheld or delayed any consent or approval; but
Tenant’s sole remedy shall be an action or proceeding to enforce any such
provision by specific performance or declaratory judgment.


- 18 -

--------------------------------------------------------------------------------

(K)          In the event of any breach by Tenant of any of the covenants,
agreements, terms or conditions contained in this Lease, Landlord, in addition
to any and all other rights (which are cumulative and not separate), shall be
entitled to an order enjoining such breach and shall have the right to invoke
any right and remedy allowed at law or in equity or by statute or otherwise for
such breach as though re-entry, summary proceedings and other remedies were not
provided for in this Lease.
 
(L)          Tenant shall indemnify, save harmless and defend the Landlord from
and against any and all liabilities, costs, expenses, claims, causes of action,
judgments, losses, damages, fines or penalties, including, without limitation,
court costs, disbursements and attorneys’ fees, because of or due to Tenant’s
failure to comply with the Tenant’s obligations under this Lease and Tenant
shall not call upon Landlord for any disbursement or outlay of money whatsoever,
and hereby expressly releases, and discharges Landlord of and from any liability
or responsibility whatsoever in connection therewith.
 
(M)          Upon Tenant’s execution of this Lease it shall pay to Landlord the
fixed rent due for the first month of the demised term. This Lease shall not be
binding upon Landlord until a fully executed copy hereof is signed by Landlord
and delivered to Tenant, the broker or Tenant’s counsel.
 
(N)          All monies required to be paid to Landlord shall be drawn only on
Tenant’s account with a bank located in Nassau County or Suffolk County which is
a member of the New York Clearinghouse Association and shall be unendorsed and
payable to the order of Landlord or such other person as Landlord may direct by
written notice to Tenant. If any check delivered to Landlord shall be returned
for insufficient funds two (2) times during the term of this Lease, all monies
thereafter payable by Tenant to Landlord shall be by unendorsed bank or
certified check in accordance with the aforesaid; Tenant shall reimburse
Landlord, as additional rent, the sum of One Hundred ($100.00) dollars to cover
the Landlord’s overhead costs to handle the same, and any additional charge
incurred by Landlord by reason of Tenant’s check not being collected and the
cost to Landlord to certify any subsequent check of Tenant. The failure of
Landlord to require the strict performance of Tenant’s obligations under this
subparagraph (N) at any time(s) shall not be deemed a waiver by Landlord of its
rights, or of Tenant’s obligations, at any other time.
 
(O)          Any inconsistency between this rider and the printed portion of
this Lease shall be resolved in favor of the terms of this rider.
 
(P)          Tenant shall at all times maintain a sum equal to two months’ fixed
annual rent during the last year of the Lease Term (i.e., $32,033,26) as
security to be held pursuant to Articles 34 (“Tenant’s Security Deposit”).
 
(Q)          It is specifically understood and agreed by Tenant that Landlord
shall be under no obligation to provide security of any nature or extent for the
Demised Premises or the building of which the Demised Premises is a part.
 
(R)          No act or thing done by Landlord or Landlord’s agent during the
term hereby demised shall be deemed an acceptance of a surrender of said Demised
Premises, and no agreement to accept such surrender shall be valid unless in
writing signed by Landlord. No employee of Landlord or of Landlord’s agents
shall have any power to accept the keys of said Demised Premises prior to the
termination of this Lease. The delivery of keys to any employee of Landlord or
of Landlord’s agents shall not operate as a termination of this Lease or a
surrender of the Demised Premises. In the event of Tenant at any time desiring
to have Landlord underlet the Demised Premises for Tenant’s account, Landlord or
Landlord’s agents are authorized to receive said keys for such purposes without
releasing Tenant from any of the obligations under this Lease, and Tenant hereby
relieves Landlord of any liability for loss of or damage to any of Tenant’s
effects in connection with such underletting. The failure of Landlord to seek
redress for violation of, or to insist upon the strict performance of, any
covenants or conditions of this Lease, or any of the Rules and Regulations
annexed hereto and made a part hereof or hereafter adopted by Landlord, shall
not prevent a subsequent act, which would have originally constituted a
violation, from having all the force and effect of an original violation. The
receipt by Landlord of rent with knowledge of the breach of any covenant of this
Lease shall not be deemed a waiver of such breach. The failure of Landlord to
enforce any of the Rules and Regulations annexed hereto and made a part hereof,
or hereafter adopted, against Tenant and/or any other tenant in the Building
shall not be deemed a waiver of any such Rules and Regulations. No provision of
this Lease shall be deemed to have been waived by Landlord, either orally or by
a course of conduct, unless such waiver be in writing signed by Landlord. No
payment by Tenant or receipt by Landlord of a lesser amount than the rent herein
stipulated shall be deemed to be other than on account of the earliest
stipulated rent nor shall any endorsement or statement on any check or any
letter of accompanying any check or payment as rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
in this Lease provided.
- 19 -

--------------------------------------------------------------------------------

(S)          Supplementing Article 18 of the Lease, in the event of any such
default, re-entry, expiration and/or dispossession by summary proceedings or
otherwise, (a) the fixed minimum rent and additional rent shall become due
thereupon and be paid to the time of such re-entry, dispossession and/or
expiration, together with such expenses as Landlord may incur for legal
expenses, attorneys’ fees, brokerage, and/or putting the Premises in good order,
or for preparing the same for re-rental; (b) Landlord may re-let the Premises or
any part or parts thereof, either in the name of Landlord or otherwise, for a
term or terms, which may at Landlord’s option be less than or exceed the period
which would otherwise have constituted the balance of the term of this Lease and
may grant concessions or free rent; and/or (c) Tenant or the legal
representative of Tenant shall also pay Landlord as liquidated damages for the
failure of Tenant to observe and perform said Tenant’s covenants herein
contained, any deficiency between the rent and additional rents hereby reserved
and/or covenanted to be paid and the net amount, if any, of the rents collected
or to be collected on account of the lease or leases of the Premises for each
month of the period which would otherwise have constituted the balance of the
term of this Lease. The failure or refusal of Landlord to re-let the Premises or
any part or parts thereof shall not release or affect Tenant’s liability for
damages. In computing such damages there shall be added to the said deficiency
such expenses as Landlord may incur in connection with re-letting, such as legal
expenses, attorneys’ fees, brokerage and for keeping the Premises in good order
or for preparing the same for re-letting. Any such damages shall be paid in
monthly installments by Tenant on the rent days specified in this Lease and any
suit brought to collect the amount of the deficiency for any month or months
shall not prejudice in any way the rights of Landlord to collect the deficiency
for any subsequent month or months by a similar proceeding. In lieu thereof,
Landlord may immediately accelerate such deficiency for the entire balance of
the term, discounted at the rate of four per cent (4%) per annum. Landlord at
Landlord’s option may make such alterations, repairs, replacements and/or
decorations in the Premises as Landlord in Landlord’s sole judgment considers
advisable and necessary for the purpose of re-letting the Premises; and the
making of such alterations and/or decorations shall not operate or be construed
to release Tenant from liability hereunder as aforesaid. Landlord shall in no
event be liable in any way whatsoever for failure to re-let the Premises, or in
the event that the Premises are re-let, for failure to collect the rent thereof
under such re-letting. Any such action may be an action for the full amount of
all rents and damages suffered or to be suffered by Landlord.
 
(T)          Tenant has previously provided Landlord with a fully completed and
executed copy of the Tenant Operations Inquiry form annexed hereto as Schedule
“C”.
 
74.          Hazardous/Toxic Materials.
 
(A)          Notwithstanding anything contained in Article 2 of, or elsewhere
in, this Lease, Tenant shall not use or keep within the Demised Premises
hazardous or toxic chemicals, pharmaceutical materials or products, explosives,
acids or corrosive materials; nor shall there be either the discharge of
restricted toxic or hazardous materials from the Demised Premises or the storage
of restricted toxic or hazardous materials in excess of 250 gallons for the
Demised Premises.
 
(B)          Tenant represents and warrants that it shall not permit or cause
the Demised Premises to contain (a) asbestos or polychlorinated biphenyls in any
form, (b) urea formaldehyde foam insulation, (c) transformers or other equipment
which contain dielectric fluid containing levels of polychlorinated biphenyls in
excess of 50 parts per million, or (d) any other chemical, material or substance
which is regulated as a toxic or hazardous material by any federal, state,
county, regional, local or other governmental (or quasi-governmental) authority,
law, statute, ordinance, rule or regulation, or exposure to which is prohibited,
limited or regulated by any federal, state, county, regional, local or other
governmental (or quasi-governmental) authority, or which, even if not so
regulated, may or could pose a hazard to the health and safety of the occupants
of the Demised Premises, or the building of which the Demised Premises is a part
or any building adjacent thereto.


- 20 -

--------------------------------------------------------------------------------

(C)          Tenant shall keep all materials, waste and by-products of its
operations properly contained and sealed, and shall not dispose of the same in
the Demised Premises or the Common Areas, and all such materials, waste and
by-products shall be removed by Tenant, at its sole cost and expense, upon the
expiration of the term of this Lease, and all of the aforesaid shall be complied
with by Tenant strictly in accordance with applicable law.
 
(D)          Tenant’s violation of any of the provisions of this Article 74
shall be deemed a breach of a material covenant on its part to be performed and
shall give the Landlord the right to terminate this Lease as in the event of the
failure to pay fixed rent. Tenant’s officers, directors, agents, employees,
contractors and shareholders shall be personally liable for any improper use,
storage or disposal of the same and shall indemnify and hold Landlord (and
Landlord’s partners, employees, agents and contractors) harmless from any
damage, claim, cost, liability, proceeding, judgment, cause of action, loss,
fine, penalty and expense (including, without limitation, consultants’ fees,
investigation and laboratory fees, repair, clean-up, detoxification, treatment
costs and attorneys’ fees, court costs and disbursements) arising out of
Tenant’s breach of its obligations and covenants under this Article 74.
 
75.          Notice to Mortgagee; etc.
 
(A)          Tenant agrees to give Landlord’s mortgagee, by registered mail, a
copy of any notice of default served upon the Landlord, provided that prior to
such notice Tenant has been notified in writing, (by way of Notice of Assignment
of Rents and Leases, or otherwise) of the address of such mortgagee. Tenant
further agrees that if Landlord shall have failed to cure such default within
the time provided for this Lease, then the mortgagee shall have an additional
sixty (60) days within which to cure such default or if such default cannot be
cured within that time, then such additional time as may be necessary to cure
such default shall be granted if within such sixty (60) days mortgagee has
commenced and is diligently pursuing the remedies necessary to cure such default
(including, but not limited to, commencement of foreclosure proceedings, if
necessary to effect such cure), in which event the Lease shall not be terminated
while such remedies are being so diligently pursued.
 
(B)          Tenant agrees that is will attorn to and recognize any purchaser at
a foreclosure sale under the mortgage, any transferee who acquires the Demised
Premises by deed in lieu of foreclosure and the successors and assigns of such
purchasers, as its landlord for the unexpired balance (and any extensions, if
exercised) of the term of this Lease upon the same terms and conditions set
forth herein.
 
(C)          If the mortgagee succeeds to the interest of Landlord under the
Lease, Mortgagee shall not be: (i) liable for any act or omission of any prior
Landlord (including Landlord); (ii) liable for the return of any security
deposit; (iii) subject to any offsets or defenses which Tenant might have
against any prior landlord (including Landlord); (iv) bound by any rent or
additional rent which Tenant might have paid for more than the current month to
any prior landlord (including Landlord); or, (v) bound by any amendment to or
modification of the Lease made without its consent.
 
76.          Right Of First Offer.
 
(A)          The term “First Offer Space” as used in this Article shall mean any
space contiguous to the Premises in the Building that may become available
during the Term.
 
(B)          Provided that (w) Tenant is in actual occupancy (i.e., exclusive of
any subtenants or assignees) of not less than one hundred percent (100%) of the
Premises both on the date of the exercise of the applicable Right of First Offer
(as hereinafter defined) and on the commencement date with respect to the
applicable First Offer Space, (x) this Lease remains in full force and effect,
(y) no default shall have occurred and be continuing under this Lease, and (z)
there shall not have occurred any material adverse change in the financial
condition of Tenant during the time period following the Commencement Date, if
any third party makes an offer to Landlord to lease any First Offer Space, and
if Landlord is willing to accept such offer, Landlord shall deliver to Tenant a
written notice (each such offer by Landlord to Tenant is hereinafter referred to
as a “Landlord’s First Offer Notice”) offering to Tenant the right (the “Right
of First Offer”) to lease the First Offer Space set forth in Landlord’s First
Offer Notice on the same terms as such third party offer. Landlord’s First Offer
Notice shall set forth (i) a description of the First Offer Space in question
and (ii) the terms of such third party offer.


- 21 -

--------------------------------------------------------------------------------

(C)          Tenant’s rights under this Article are subject and subordinate to
the rights of each of the then existing tenants and/or occupants (each, an
‘‘Existing Tenant”) under their then respective existing leases or other rights
of occupancy with respect to all or any portion of the First Offer Space, to (i)
expand such Existing Tenant’s then demised premises into all or any portion of
the First Offer Space (whether or not pursuant to an option or otherwise
contained in such Existing Tenant’s lease) or (ii) renew or otherwise extend the
respective terms of their leases or other rights of possession (whether or not
pursuant to an option or otherwise contained in such Existing Tenant’s lease) or
to execute a new lease with Landlord.
 
(D)          Tenant shall have ten (10) days from the date of the applicable
Landlord’s First Offer Notice within which to accept said offer by delivering to
Landlord written notice of such acceptance (each such acceptance by Tenant in
response to a Landlord’s First Offer Notice is hereinafter referred to as a
“Tenant’s First Offer Acceptance Notice” and the First Offer Space, after Tenant
opts to lease it, shall be referred to as the “Exercised First Offer Space”).
The delivery of Tenant’s First Offer Acceptance Notice shall be deemed and
construed to be an acceptance of the terms contained in Landlord’s First Offer
Notice. If Tenant fails to deliver Tenant’s First Offer Acceptance Notice to
Landlord within said ten (10) day period, time being of the essence with respect
thereto, the Right of First Offer with respect to such third party offer shall
automatically and conclusively be deemed to be null and void ab initio and of no
force or effect whatsoever, it being understood and agreed to that in such
event, Landlord shall have the absolute right, free of any rights and/or claims
of Tenant of any kind or nature whatsoever and without any liability to Tenant
whatsoever, to lease such First Offer Space to such third party as originally
proposed.
 
(E)          In the event that Tenant duly and timely exercises the Right of
First Offer in the manner set forth above, then: (I) Landlord and Tenant shall
enter into a new lease for Tenant’s occupancy of the Exercised First Offer Space
(separate and apart from this Lease) that includes the terms and conditions set
forth in Landlord’s First Offer Notice but otherwise on substantially similar
terms as contained in this Lease; and (II) effective as of the date that vacant
possession of the Exercised First Offer Space shall be delivered to Tenant and
notwithstanding anything to the contrary contained in this Lease, Landlord shall
have no obligations to (a) perform any work to refurbish the Exercised First
Offer Space, (b) perform any work in or to Exercised First Offer Space to
prepare the same for Tenant’s occupancy or (c) give any work allowance or free
rent to Tenant with respect to the Exercised First Offer Space, and Tenant shall
accept the Exercised First Offer Space in its then “as is” condition as of the
date that vacant possession of the Exercised First Offer Space shall be
delivered to Tenant.
 
(F)          Tenant acknowledges and agrees that once Tenant gives a Tenant’s
First Offer Acceptance Notice, the same shall be binding upon Tenant and Tenant
shall have no right to withdraw or rescind any such notice, subject, however, to
Landlord’s rights pursuant to this Article.
 
(G)          If any Tenant default shall exist either at the time of the giving
of the applicable Tenant’s First Offer Acceptance Notice, or at the time the
applicable Exercised First Offer Space is delivered to Tenant, then, (x) at
Landlord’s option, to the extent the Exercised First Offer Space has not then
been delivered to Tenant, any Tenant’s First Offer Acceptance Notice shall be
null and void and of no force or effect and (y) for so long as any one or more
of such conditions exist and/or otherwise remain uncured by Tenant, Landlord
shall have the right in its sole discretion to lease any First Offer Space or to
otherwise grant options or rights with respect to any First Offer Space to any
other party, free of the rights of Tenant set forth in this Article, which
options and rights shall be superior to the rights granted to Tenant pursuant to
this Article, whether or not Tenant subsequently cures such conditions.


- 22 -

--------------------------------------------------------------------------------

(H)          Nothing contained in this Article shall be construed (i) to
obligate Landlord to exercise any “takeover”, “takeback”, or “sublease-back”
rights or to refuse its consent to any proposed sublease or assignment by a
tenant in possession of any portion of any First Offer Space; or (ii) to
obligate Landlord to buyout any tenant, terminate or cancel any lease, or to
evict a tenant of any portion of any First Offer Space, notwithstanding the fact
that any such tenant is in default under its lease thereof.
 
(I)           Notwithstanding anything to the contrary contained herein, in the
event Landlord fails or is unable to deliver all or any portion of any Exercised
First Offer Space to Tenant as a result of the holding over of any tenant,
subtenant, occupant or otherwise, Landlord shall not be subject to any liability
whatsoever for such failure or inability to deliver possession of such Exercised
First Offer Space, and the exercise of the applicable Right of First Offer by
Tenant shall remain effective, but Tenant shall have no obligation to make any
payments to Landlord on account of the Exercised First Offer Space until the
date upon which the same is actually delivered to Tenant.
 
(J)           Tenant expressly waives any right to rescind this Lease which may
result from Landlord’s failure or inability to deliver possession of any
Exercised First Offer Space.
 
77.          Option to Renew
 
(A)          Provided that, on the dates of both the giving of the “Election
Notice” (as hereinafter defined) and the commencement of the “Extension Term”
(as hereinafter defined), (i) Tenant is in actual occupancy (i.e., exclusive of
subtenants or assignees) of not less than 75% of the Demised Premises, (ii) this
Lease is in full force and effect and (iii) Tenant is not in default hereunder
beyond any applicable grace or notice period. Tenant shall have the right, by
giving an unconditional and irrevocable written notice to Landlord (the
“Election Notice”) no later than November 1, 2017 to elect to extend the term of
this Lease for an additional period of two (2) years (the “Extension Term”)
commencing on May 1, 2018 and expiring on April 30, 2020, or such earlier date
upon which the Extension Term may expire or be cancelled or terminated pursuant
to any of the conditions or covenants of this Lease or pursuant to law. If
Tenant gives the Election Notice in strict accordance with this subparagraph,
all of the terms, covenants and conditions of this Lease shall remain in effect
during the Extension Term except that (i) during the period from May 1, 2018
through April 30, 2019, the fixed annual rent shall be $197,965.54; (ii) during
the period from May 1, 2019 through April 30, 2020, the fixed annual rent shall
be $203,904.50; (iii) the Demised Premises shall be accepted by Tenant in its
then “as is” condition; (iv) Landlord shall not be required to do any work in or
to the Demised Premises or to provide any work allowance or free rent period or
concession; (v) the Base Year shall remain as set forth in Article 38; and (vi)
this Lease, as extended, shall not contain the extension option provided in this
Article 77.
 
(B)          Time shall be deemed of the essence with respect to Tenant’s giving
the Election Notice within the time period specified in subparagraph (A) hereof
and such time period may not be extended for any reason whatsoever. If Tenant
shall fail to exercise its extension option in the time and manner set forth in
subparagraph (A) hereof, said option shall be deemed null and void ab initio and
of no further force or effect whatsoever and Tenant shall have no further rights
with respect to the Extension Term.
 
(C)          Once the Election Notice shall be duly given by Tenant in
accordance with subparagraph (A) hereof, the term of this Lease shall be thereby
extended and renewed for the single Extension Term above described in this
Article 77. Tenant shall thereafter have no right to withdraw and/or rescind the
Election Notice.
 
[signature page follows]
- 23 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and date first above written.

       
SHERWOOD CORPORATE CENTER, LLC
 
[s002487x2ex10-2_logo07.jpg]
Debra Zimmerman
Notary Public, State of New York
No. 01Z16236150
Qualified in Suffolk County
Commission Expires 02/22/2015
   
By:
RealtyThree I Corp.
   
By:
[s002487x2ex10-2_logo08.jpg]  
Name: [ILLEGIBLE]
 
Title:   Managing Member
     




 
CHEMBIO DIAGNOSTIC SYSTEMS, INC. 
       
By:
[s002487x2ex10-2_logo09.jpg]    
Name: [ILLEGIBLE]
   
Title:   CFO
         
[s002487x2ex10-2_logo10.jpg]
ANNA M JOHANN RERA
Notary Public - State of New York
No. 01 J06063518
Qualified in SUFFOLK County
Commission Expires SEP 04, 2017

 


- 24 -

--------------------------------------------------------------------------------

 
SCHEDULE A
 
[s002487x2ex10-2_logo11.jpg]
 


- 25 -

--------------------------------------------------------------------------------

 
SCHEDULE B
 
Sherwood Corporate Center LLC
c/o Realty Three LLC
500 North Broadway, Suite 270
Jericho, New York 11753

   
Tel.516-939-0500
Fax 516-939-0255

 
Landlord’s Work
Chembio Diagnostic Systems, Inc.
91-1A Colin Drive, Holbrook, New York 11741
 
Landlord will verify the proper operation and make all necessary repairs to the
rooftop hvac systems servicing the demised premises.
 
Landlord will verify that all Electrical and Plumbing Systems are in good
working order.
 
Landlord will verify that all toilets, sinks and hot water heaters throughout
the demised premises are in good working order.
 
Landlord will service all exterior doors including all glass and hollow metal
doors and will make any and all necessary repairs. This shall include all locks,
hardware and panic bars.
 
Landlord will service all loading dock doors including the servicing of the dock
leveler.
 
Landlord will service all at grade loading dock doors and replace any exterior
weather stripping and damaged door panels. Any existing door tracks that
encumber the tenants Racking System shall be removed and supported.
 
Landlord shall furnish and install new energy efficient lighting in the
warehouse portion of the space according to the preliminary Racking Plan
submitted to the Landlord. This work shall include the removal of any loose
electrical wiring hanging from the roof deck.
 
Landlord to remove any obstructions through the existing concrete floor in the
warehouse portion of the space and patch the concrete floor as required.
 
Landlord will remove any unused conduit, air lines or abandoned piping
throughout the warehouse portion of the space.
 
Landlord to convert two old non-existing bathrooms into an office in the
warehouse portion of the space. This work shall include the removal of the wall
and floor tile, the removal of the wall separating the two bathrooms, patching
and painting of sheetrock walls, installation of new lay in ceiling tile,
installation of vinyl composite tile on the floor, 4” vinyl wall base and two
electrical outlets.
 
Within the office portion of the demised premises including the two office
bathrooms, the Landlord shall replace any damaged ceiling tiles, patch and paint
all sheetrock walls, shampoo all carpeting, clean and wax the pantry vct floor.

Landlord will clean and wax the vet floor in the Lunch Room located in the
Warehouse portion of the demised premises.


- 26 -

--------------------------------------------------------------------------------

 
[s002487x2ex10-2_logo12.jpg]

 
September 19, 2017


Todd Mendik
Sherwood Corporate Center, LLC
c/o Realty Three I Corp.
500 North Broadway, Suite 270
Jericho, NY 11753


Re: Lease option


Dear Todd,


In regard to the lease signed between Chembio Diagnostic Systems, Inc.
(Chembio), as Lessee, and Sherwood Corporate Center, LLC on February 4, 2013 for
premises known as 91-1A Colin Drive, Holbrook, NY (the Lease), Chembio does
hereby exercise its option to extend the term of said Lease for a period
commencing on May 1, 2018 and terminating on April 30, 2020.


Per the Lease, section 77A, during the period of May 1, 2018 through April 30,
2019, the fixed annual rent shall be $197,965.54. During the period of May 1,
2019 through April 30, 2020 the fixed annual rent shall be $203,904.50.


As is further stipulated in the Lease, section 77C, all other terms of the Lease
shall continue during this extended term as if set forth herein.


Yours very truly,

 [s002487x2ex10-2_logo13.jpg]
Richard J. Larkin, CFO
Chembio Diagnostic Systems, Inc.


3661 Horse block Road, Medford New York 11763 USA
Tel: (631) 924-1135 Fax: (631) 924-6033 E-Mail: info@chembio.com Website:
www.chembio.com
 
- 27 -

--------------------------------------------------------------------------------